Title: To James Madison from Jacob Gideon Jr., 12 February 1818
From: Gideon, Jacob, Jr.
To: Madison, James


Sir,
Washington, Feby. 12. 1818.
It is with no small degree of satisfaction I acknowledge the receipt of you[r] kind favor of the 28th ultimo, forwarding me your copy of the “Federalist,” with the names of the authors affixed to the several numbers, for which you will be pleased to accept my thanks. Circumstances make it necessary, that, with your consent, I should retain it, as I will have to print your numbers from that Copy; if, however, you should not wish it destroyed, I will readily comply with your directions, & return it.
I wish to tresspass further upon your kindness, Sir, by requesting that you would permit to use, the words, “revised & corrected,” by yourself, in my title page. I think it necessary that this should be done, as I find Upon examination, that the errors you have corrected in the text, have never been made in any of the Editions printed since the one of 1799.
Your suggestions of adding the original “articles of Confederation” to my Edition, I deem an important acquisition to my work, as also the writings of Pacificus & Helvedius, on the proclamation of 1793. Both of which will be added. I have the honor to be, Sir, Very Respectfully Your most obt. Sert.
Jacob Gideon, Jr
